Citation Nr: 1531206	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  12-21 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for peripheral vascular disease of the right lower extremity.

2.  Entitlement to an increased disability rating in excess of 20 percent for peripheral vascular disease of the left lower extremity.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from March 1969 to March 1971.
  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to increased disability ratings in excess of 20 percent for each of his bilateral lower extremity peripheral vascular disease disabilities.  In his December 2009 notice of disagreement, he contended that at least a 40 percent rating was warranted for each leg.

The Veteran's service-connected peripheral vascular disease of the right and left lower extremities are evaluated under provisions of the rating schedule pertaining to the cardiovascular system.  See 38 C.F.R. § 4.104.  Peripheral vascular disease of the right and left lower extremities are each evaluated as 20 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7114, the code containing criteria for evaluation of arteriosclerosis obliterans.  Under that diagnostic code, a 20 percent rating is warranted for arteriosclerosis obliterans resulting in claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index (ABI) of 0.9 or less.  A higher rating of 40 percent requires that the disease results in claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or an ABI of 0.7 or less.  Higher ratings are available for more severe symptoms.  See 38 C.F.R. § 4.104, Diagnostic Code 7114.

The most recent VA examination of the Veteran's peripheral vascular disease of the right and left lower extremities was in May 2013.  At that time the examiner did not conduct any testing to obtain an ABI and only referenced findings from January 2010, now more than five years ago.  

The May 2013 VA artery and vein conditions examination report also did not include findings addressing whether there was present any trophic changes, such as thin skin, absence of hair, or dystrophic nails, associated with the peripheral vascular disease of the right and left lower extremities.  An associated May 2013 VA peripheral nerves conditions examination does record findings of trophic changes involving lack of hair in the lower one-half of the calf and on the toes, but there is no opinion as to whether this was associated with the peripheral vascular disease of the right and left lower extremities.  

The record contains insufficient medical evidence to determine the current nature and severity of the Veteran's bilateral lower extremity peripheral vascular disease. Given the foregoing, a new examination should be scheduled to obtain relevant findings necessary to evaluate the current severity of the Veteran's service-connected peripheral vascular disease of the right and left lower extremities under relevant criteria. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007). 

Additionally, more recent VA treatment records should be obtained on remand. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding relevant VA or private treatment records dated since July 2008 that are not already of record.
 
2.  Thereafter, afford the Veteran a VA examination by a vascular specialist in order to determine the current nature, extent, and severity of his peripheral vascular disease of the right lower extremity, and peripheral vascular disease of the left lower extremity. 

The claims folder must be made available to and be reviewed by the examiner.  The examiner must interview the Veteran and conduct all necessary tests and studies, and clinical findings should be reported in detail, addressing separately, the condition of the peripheral vascular disease of the right and left lower extremities.

The examiner must elicit from the Veteran his estimation of how far he can walk before claudication generally occurs in each lower extremity, when walking on a level grade at two miles per hour.  Tests conducted must include ankle/brachial index for each lower extremity; and any other tests if needed such as pulse volume recording or duplex ultrasound.  A complete rationale for any opinions expressed should be provided.

The examiner should identify all symptoms and manifestations for each lower extremity peripheral vascular disease disability; and provide an ankle/brachial index (ABI) for each lower extremity based on current testing.  The examiner must comment on the presence of any of the following for each lower extremity peripheral vascular disease disability:  
(i) claudication on walking, and if so, at what distance in yards does it occur, when walking at 2 miles an hour on a level grade; 
(ii) diminished or absent peripheral pulses; 
(iii) trophic changes, such as thin skin, absence of hair, dystrophic nails; 
(iv) persistent coldness of the lower extremity; 
(v) ischemic limb pain at rest; and
(vi) deep ischemic ulcers.

A rationale or explanation should be provided for any opinions reached.
 
3.  Finally, re-adjudicate the claims on appeal.  If the benefits sought remain denied, the Veteran and his representative must be furnished a supplemental SOC and be given an opportunity to submit written or other argument in response before the claim file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

